Scott, Judge.
I concur with Judge Tompkins, in reversing the judgment. The confirmation of the claim to the commons was not by metes and bounds, and only so much land passed as was actually claimed by the inhabitants, in the notice which was filed with the recorder of land titles. They claimed 6000 arpens, and are entitled to that quantity, in the direction indicated in their claim; and if that quantity can be had, without interfering with the rights of others, I do not see on what principle they can be disturbed in the enjoyment of their possessions. In the cases of the St. Louis and St. Charles commons, surveys accompanied the claims, and the title to the lands comprehended within the limits of the surveys were declared to have passed by the act of confirmation. In this case a survey is not relied on, but a declaration from the lieutenant-governor, in answer to a petition for a concession of land. As the claim was for a quantity, and not by metes and bounds, the plaintiff is entitled to the quantity claimed, and no more.